Blair v. Deep et. al., No. 5-1-13 Bncv (Wesley, J. Mar. 5, 2014).
[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                               VERMONT SUPERIOR COURT

SUPERIOR COURT                                                                                        CIVIL DIVISION
Bennington Unit                                                                                       Docket No. 5-1-13 Bncv

Patricia and Randy Blair,
Plaintiff.

v.

Michael Deep and North Brach Street
Realty Trust,
Defendants.

                  Decision and Order Denying Defendant’s Motion for Reconsideration

        Plaintiffs were tenants of Defendants. Plaintiffs sue Defendants for wrongful eviction and
related causes of action. This case is set for a jury trial on April 1, 2014. By a stipulated
scheduled filed on October 14, 2013, the parties agreed to provide all written discovery by
December 1, 2013 and file all pretrial motions by February 1, 2014. On February 26, 2014, the
Court granted a motion to compel discovery filed by Plaintiffs on January 23, 2014. At the time,
Defendants had not responded to the motion to compel other than by a filing a brief letter
indicating they supplemented their initial disclosures.

        On March 5, 2014, Defendants filed a motion to reconsider the order granting Plaintiff’s
motion to compel. Defendants moved for reconsideration under V.R.C.P. 60(b)(1),(6).
Defendants argued the Court misinterpreted their responses about why certain information was
privileged and that their second round of discovery provides the relevant and non-privileged
information.

         The Court first addresses the procedural posture of Defendants’ requests. V.R.C.P. 60
allows for relief from judgment. A party seeking relief under V.R.C.P. 60(b) must be able to
point to a final judgment or final order. See 11 Fed. Prac. & Proc. Civ. § 2851 (3d ed.). In this
case, the Court’s discovery ruling is not a final judgment; therefore, Defendants may not seek
relief from the discovery order under V.R.C.P. 60.

        Nevertheless, parties may seek reconsideration of an order. See In re SP Land Co., LLC,
2011 VT 104, ¶ 16, 190 Vt. 418; Brislin v. Wilton, No. 2009-236, 2010 WL 712556, *3 (Vt. Feb.
2010). The Court may reconsider its rulings where a party shows a manifest error of fact or law.
See Brislin, 2010 WL 712556, *3. In this motion, the Court declines to reconsider its February
26, 2014 order because Defendants cannot show a manifest error. Instead, Defendants seek to
further explain their earlier responses to Plaintiffs’ interrogatories. If Defendants wanted to point
out any disagreements they had with Plaintiffs’ motion, then they should have responded to the
motion. Moreover, Defendants statements remain vague and their answers do not address all of
the concerns the Court described in its February 26, 2014 order. Accordingly, the Court will not
modify its February 26, 2014 order.
                                         Order

      The Court DENIES Defendant’s motion for reconsideration.

Dated at Bennington, Vermont on March 5, 2014.




                                                      John P. Wesley
                                                      Superior Court Judge




                                            2